DETAILED ACTION

This office action is in response to the application filed on 05/30/2021.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The abstract of the disclosure is objected to because of containing claim language, such as "comprises".  Applicant’s correction is required.  See MPEP § 608.01(b).
Drawing
The drawing submitted on 05/30/2021 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/30/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowable. 
The following is a statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a control method for a modular multilevel converter, primarily, having …  detecting an actual voltage of the capacitor …, … calculating an actual capacitor voltage …; calculating a reference capacitor voltage of each of the sub-modules …; dividing the plurality of sub-modules in the bridge arm into a plurality of modules …, …; sorting the actual capacitor voltages of the respective sub-modules in the same module to obtain a first voltage sequence; normalizing the actual capacitor voltage … into a corresponding normalized voltage, sorting the normalized voltages… to obtain a second voltage sequence; … determining the sub-modules to be switched on or switched off …, until an actual level of the bridge arm is consistent with a desired level, wherein the actual level of the bridge arm corresponds to a sum of the actual capacitor voltages of the plurality of sub-modules in a switch-on state within the bridge arm, and the desired level changes with a step of a first preset value.
For claim 9, the prior art does not disclose or suggest a control system for a modular multilevel converter …, primarily, having … a detection and grouping unit for detecting an actual voltage of the capacitor … in each of the sub-modules, …calculating an actual capacitor voltage …; … dividing the plurality of sub-modules …, wherein reference capacitor voltages of the respective sub-modules in the same module are the same, and reference capacitor voltages of the sub-modules from different modules are different; a sorting unit is configured for sorting the actual capacitor voltages … to obtain a first voltage sequence; … for normalizing the actual capacitor voltage … into a corresponding normalized voltage … sorting the normalized voltages … to obtain a second voltage sequence; … a modulation algorithm unit for determining the sub-modules to be switched on or switched off according to charging and discharging states of each sub-module, …, wherein the actual level of the bridge arm corresponds to a sum of the actual capacitor voltages of …, and the desired level changes with a step of a first preset value.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Conclusion
This application is in condition for allowance except for the following formal matters as indicated above in Abstract, Drawing, and claims objects.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jue Zhang whose telephone number is (571) 270-1263.  The examiner can normally be reached on M-TH 8:00-5:00PM EST, Other F 8:00AM-4:00PM EST
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838